Citation Nr: 1728907	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1981, from September 1985 to February 1986, and from October 1988 to June 2011.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a June 2015 letter, the Veteran indicated that he no longer wished to attend a live video teleconference (VTC) hearing before the Board and asked that the Board decide his appeal on the evidence of record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran should be afforded a new VA examination that accurately evaluates the current severity of his service-connected disability of the lumbar spine, including a discussion of the information required under the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The record indicates that the Veteran continues to seek treatment through VA, but it does not appear that recent treatment records have been associated with his claims file.  VA should seek any VA treatment records not already associated with the Veteran's claims file on remand.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file.

2.  After completing the development requested in item 1, schedule the Veteran for an examination with an appropriate medical professional to determine the current severity of his disability of the lumbar spine.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

The examination report must include range of motion testing, with notations as to the degree of motion at which the Veteran experiences pain.  MOREOVER, THE EXAMINER MUST TEST THE RANGE OF MOTION OF THE VETERAN'S THORACOLUMBAR SPINE IN ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors, and should discuss any neurological or related symptoms associated with the Veteran's disability of the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).






